Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a communication with Robert Drozd on 2/12/2021.
	The application has been amended as follows:
Claim 15 (Currently Amended):  A system for communicating an immersive video, comprising viewing equipment according to claim 13 and
an intermediate network situated on a communication link connecting a server to equipment for viewing immersive videos, an immersive video being stored on the server in the form of a plurality of versions, each version corresponds to a different point of view on the immersive video and the set of versions covers a set of possible points of view on the immersive video, each version has maximum quality in a region of the immersive video corresponding to the field of view of a user viewing the immersive video according to said point of view, and quality inferior to the maximum quality outside said region, the server storing at least one representation for each version in the form of a compressed binary video stream comprising a series of groups of images of predefined duration decodable independently, each representation of the same version having a different bitrate, wherein the intermediate network node comprises circuitry configured to:
receive a first request from the viewing equipment in which the viewing equipment asks to receive a representation corresponding to a point of view of the user on the immersive video, referred to as the selected representation, determined from a description of each representation and from information representing the point of view of the user; and
transmit the selected representation in response to the first request, the intermediate network node continuously receiving at least one subset of representations of the immersive video following a prior transmission by the intermediate network node of a second request to said server with a view to receiving said subset from the server and responding to each first request coming from the viewing equipment.
Allowable Subject Matter
Claims 1-17 are allowable because the features associated with “receiving, from the intermediate network node, the representation selected in response to the first request, the intermediate network node continuously receiving at least one subset of representations of the immersive video following a prior transmission by the intermediate network node of a second request to said server with a view to receiving said subset from the server and responding to each first request coming from the viewing equipment,” overcome the prior art of record.  Lederer et al. (US 2017/0374411), Elliot et al. (US 2017/0223395), and Rogers et al. (US 2018/0302557) teach the overall method of the claimed invention of adaptive streaming for immersive video content.  Further, Lammers et al. (US 2015/0326632) and Gregory (US 2007/0003211) teach transmitting/receiving continuous of media content to a network node.  However, the prior art of record cannot be reasonably combined in order to teach the exact structure of the system as disclosed within the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Van der Auwera et al. (US 2018/0164593); Hendry et al. (US 2018/0103199); Cole et al. (US 2015/0249813); Banta et al. (US 2013/0141523).
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER GEE/
Primary Examiner, Art Unit 2425